Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 1/13/2021.

The application has been amended as follows: 
Claim 44 is amended:
A method of manufacturing a product from used woven or knitted textile comprising vegetable or animal fibers, the method comprising the steps of:
-    collecting different types of used woven or knitted textiles into a least [[a]] first and second textile collections, said first and second textile collections being different from each other by having different types of used woven or knitted textile,
-    granulating said first and second textile collections into fibers having an average fiber length of between 3.5 mm and 5.5 mm,

-    forming a nonwoven mat from the first and second mixtures
wherein said nonwoven mat comprises 59% to 67% by weight of vegetable fiber, or alternatively said nonwoven mat comprises at least 80% by weight animal fibers,


wherein the step of forming said nonwoven mat comprises substeps of:
-    forming at least one first precursor nonwoven mat from said first mixture and at least one second precursor nonwoven mat from said second mixture, and
-    arranging said at least one first precursor nonwoven mat and said at least one second precursor nonwoven mat on top of each other to form said nonwoven mat, and
wherein said method further comprises the step of:
-    heating said nonwoven mat to at least 140°C, and
wherein said nonwoven mat comprises about 3% by weight of the coupling agent.

precursor nonwoven mats is pressed separately by performing the steps of:
-    placing at least one of said [[one]] precursor nonwoven mats in a preheated three-dimensional mold or a flat press, and
-    pressing at least one of said [[one]] precursor nonwoven mats into a pressed mat having a shape determined by the shape of said three-dimensional mold or the flat press,
before said pressed mat is arranged with [[said]] other precursor nonwoven mats,at least one of said precursor nonwoven mats is pressed to a density which is different from the density of at least one of the other precursor nonwoven mats

Claim 53 is amended: The method according to claim 52, further comprising the steps of:
-    placing said precursor nonwoven mats having different densities
-    pressing said 



Claim 56 is amended: The method according to claim 44, wherein:
-    the step of collecting said different types of used woven or knitted textiles comprises substeps of:
-    collecting a first amount of used woven or knitted textile comprising a majority of cotton, and
-    collecting a second amount of used woven or knitted textile comprising a majority of wool



Claim 76 is amended: The method according to claim 44, wherein the step of forming the nonwoven mat from the first and second mixtures s to a temperature of between 100°C and 140°C.
precursor mats by blowing the first and second mixtures 

Claim 79 is amended: The method according to claim 78, further comprising a substep of blowing at least one of said first and second mixtures at least one of said first and second mixtures 

Claim 80 is amended: The method according to claim 44, wherein at least one of said first and second precursor nonwoven mats is 

Claims 83-87 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Similar processes are known in the art as detailed in the previous rejections.  The instant process now recites collecting textiles into different fiber groups, separately granulating them to the same size range, and separately mixing thermoplastic fibers and coupling agent with each of them to form different precursor nonwovens to be stacked into a nonwoven mat.  Although it is known to stack precursor nonwoven layers having a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746